Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/07/2022.  These drawings are acceptable.

Response to Amendment
Applicant’s response filed on 01/07/2022 overcomes the previously raised Drawing Objections. Additionally, applicant’s amendments to the claims, which incorporates previously indicated allowable subject matter, overcomes the prior art of record. Furthermore, filing of the Terminal Disclaimer on 01/07/2022 overcomes the previously raised Double Patenting Rejection, thus placing the application in condition for allowance.   

Allowable Subject Matter
Claims 1 and 3-21 (20 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Rheinauer (DE 29506395), Sydney (US 3,580,271), Pommersheim (US 3,042,064), Pierre (CH 574068), Johnson (US 3,892,255), Hughes (US 3,488,685) and Hawkins (US 6,968,857). Pommersheim, Hughes and Hawkins teaches the general state of the art with pressure regulators having similar structure and function as applicant’s general invention. Johnson, Pierre, Sydney and Rheinauer teaches of other examples of pressure regulators that comprises a safety feature to prevent unintentional full open position of the valve similar to a key feature of the claimed invention. In particular, Rheinauer teaches of an O-ring capable of servicing as a mechanical stop similar to a key feature of the claimed invention. Notice that the prior art fails to disclose in the second mode of operation wherein the lever is disconnected from the stem and/or the stem moves freely relative to the lever (notice that applicant’s invention is directed to a pressure regulator assembly capable of limited functionality even if the connection between the lever and the stem is broken which is different to the prior art which provides a safety means to prevent the full open position during different scenarios) and the prior art fails to disclose the particular structure, location and function of mechanical stop and the stop feature as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the pressure regulator (100) comprising the valve body (104), the orifice assembly (126), the stem (336), the lever (338), the diaphragm (144), the control member (332), the first mode of operation of the pressure regulator (normal operation, wherein the lever is connected to the stem and/or the stem is moved by the lever), the second mode of operation (when the lever is disconnected from the stem and/or the stem moves freely relative to the lever), the mechanical stop .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753